Dumartrait, J.
This case is appealed from , the Parish Court, and comes before this Court by operation of law.
It is based on a promissory note for the sum of $231 05, *190duly signed by defendant, and transferred by endorsement to plaintiff.
The only plea set up by defendant and appellant is one which might be termed a plea in compensation. That plea is based on an unliquidated claim, the correctness of which has not been conceded, as against a duly recognized, admitted and proven liquidated claim in hands of plaintiff.*
We see no reasons to disturb the judgment of the lower court.'
It is, therefore, ordered, adjudged and decreed that the .judgment appealed from be and the same is hereby affirmed at appellant’s costs in both courts.

 See Godbold vs. Harrison, page 34.